DAY, J.
1. Section 11229, General Code, providing if a person entitled to bring an action is, at the time the cause of action accrues, of unsound mind, such person may bring the same within the period provided in the statute of limitations after such disability is removed, should be construed in connection with Section 10213, General Code, wherein the term “of unsound mind” is defined so as to include every species of mental deficiency or derangement.
2. In an action for damages for assault and battery, where there is an issue whether such action was begun within one year from the removal of a claimed disability and unsoundness of mind, and there is evidence tending to show that such action was begun within one year from such removal, the same should he submitted to a jury, under proper instructions.
3. Where a plaintiff claims to have been of unsound mind at the time a cause of action accrues, so as to suspend the statute of limitations, which claim is denied by the defendant, plaintiff has the burden of proving that he was suffering from some species of mental deficiency or derangement, so as to be unable to look into his affairs, properly consult with counsel, prepare and present his case and assert and protect his rights in a court of justice; such issue should be submitted to the jury, the same as any other issue of fact in the case.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Allen, Kinkade and Robinson, JJ., Concur.